Citation Nr: 0512136	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-08 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability, 
to include an irregular heartbeat and coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
high blood pressure and an irregular heart beat.

In June 2003, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The aforementioned issues were previously before the Board in 
December 2003, at which time the case was remanded for 
additional development.


FINDINGS OF FACT

1.  The service medical records indicate that the veteran 
submitted to several blood pressure screenings from 1972 to 
1974, and elevated blood pressure was shown on one occasion.

2.  Private medical records show that in March 2001 the 
veteran was diagnosed with untreated hypertension.

3.  A heart disease, to include an irregular heartbeat and 
coronary artery disease, was initially demonstrated many 
years after the veteran's service, did not begin in service, 
and is not the result of a disease or injury in service.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and cannot be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307. 3.309(a) (2004). 

2.  A heart disability, to include an irregular heartbeat and 
coronary artery disease, was not incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issues of entitlement to service 
connection for hypertension and a heart disability, the Board 
notes that VA letters issued in March 2003 and April 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002), and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004) (Pelegrini II).  However, in the present case, 
the appellant was provided VCAA notification after the 
initial unfavorable determinations for his claims for service 
connection for hypertension and a heart disability were 
filed.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2003 and 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
deficiency as to the timing of VCAA notice to the appellant 
is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims for service connection for 
hypertension and a heart disability.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims for 
service connection for hypertension and a heart  disability.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.


Factual Background

The veteran's service medical records reveal that the 
veteran's blood pressure was checked on several occasions.  A 
report of medical examination, dated November 10, 1972, shows 
the veteran's blood pressure as 120/80 (systolic/diastolic).  
Blood pressure readings taken on November 15, 1972, were 
120/80 and 124/82.  Blood pressure readings taken on November 
16, 1972, were 126/86 and 120/80.  The remainder of the 
service medical records show two blood pressure readings: 
140/90 in December 1973 and 114/80 in September 1974. .

Private medical records dated from October 1990 through 
February 2003 reveal that the veteran's blood pressure was 
checked on numerous occasions.  The blood pressure readings 
ranged from a low of 106/69 to a high of 182/109.

A private radiological report dated in October 1990 reveals 
that the veteran's chest was x-rayed.  The interpreter's 
impression of the veteran's chest was that it was normal.

In March 1991, the veteran underwent examination for Social 
Security determination purposes.  He reported that he had 
experienced untreated vascular hypertension for years.  He 
also complained of chest pain.  After an examination, which, 
included a blood pressure check in which the veteran's 
reading was 140/110, the veteran was diagnosed with untreated 
vascular hypertension and musculoskeletal chest pain.  The 
examiner also stated that there was no evidence of 
cardiovascular disease, except for diastolic hypertension, 
and that the chest pain was non-cardiac in origin.

In a July 1992 VA report of examination, the veteran reported 
a history of hypertension and shortness of breath.

The veteran, in an August 1993 statement, indicated that he 
had chest pain all the time, which was related to his heart.  
He also noted that sometimes he had a very rapid heartbeat, 
sometimes so rapid that he could not count the beats.

An August 1996 VA examination report shows that the veteran 
reported that his blood pressure was "mildly elevated while 
in the service."  Following a physical examination, the 
examiner entered an impression of, "hypertension was present 
actually in the service."  He noted that the veteran was 
currently on medication and that his blood pressure was under 
reasonable good control.  

An August 2000 VA outpatient treatment report reflects that, 
cardiovascularly, the veteran had a regular S1 and S2 rate 
and rhythm. 

VA cardiac outpatient treatment records dated from February 
2001 through May 2001 reveal that the veteran complained of 
chest pain.  In April 2001, the examiner's impression of the 
veteran's condition was nonobstructive coronary artery 
disease, class I, angina, and hypertension.

In October 2001, the veteran was admitted to the hospital 
with chest pain described as tightness associated with nausea 
and vomiting.  X-rays taken at that time revealed that he had 
cardiomegaly and pulmonary venous hypertension.  His 
discharge assessment was chest pain to rule out myocardial 
infarction and history of hypertension.

During his June 2003 Travel Board hearing, the veteran 
testified that he was diagnosed with high blood pressure and 
irregular heart beat on his enlistment examination.  He also 
stated that during his active service he experienced a racing 
heart beat whenever he ran fast or played sports.

A February 2004 VA examination report reveals that was 
examined for his hypertension.  The veteran reported that his 
blood pressure began being treated somewhere between 1989 and 
1991.  The examiner noted that the veteran had a left heart 
catherization in March 2001, at which time no arrhythmia was 
noted.  His reported blood pressure reading were 179/112 with 
a pulse of 62 and 171/111 with a pulse of 63.  Cardiac 
examination revealed that the point of maximal impulse was 
nondisplaced and that the S1 and S2 were normal with no 
murmurs or gallops heard.  The examiner diagnosed the veteran 
with nonobstructive coronary disease with no evidence of 
arrhythmia.  In terms of the etiology of the veteran's 
hypertension, the examiner opined that it "did not begin nor 
was it aggravated by his active military service."  In terms 
of the etiology of the veteran's irregular heartbeat, the 
examiner commented that there was no evidence of an irregular 
heartbeat and that his heart beat was currently regular.  He 
further opined that the veteran's nonobstructing coronary 
artery disease was not caused by nor aggravated by his active 
military service.
Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service-connected benefits because it has 
been shown that he was not sound at entrance and therefore 
that his disability pre-existed service.  See Wagner, 370 
F.3d at 1096.  However, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1096 (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  

Service connection for certain diseases, such as 
cardiovascular-renal disease, including hypertension, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of applying the laws 
administered by VA, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

1.  Service connection for hypertension

The veteran asserts that service connection is warranted for 
hypertension because he contends that hypertension was shown 
in service at the time of his enlistment.  With regard to 
service connection based on a theory of aggravation of 
preexisting hypertension, the Board notes that the enlistment 
examination shows that the veteran underwent a 3-day blood 
pressure check with readings of 120/80, 124/82, 126/96, and 
120/80 and hypertension was not diagnosed at the time of 
enlistment based on this testing.  Thus, hypertension was not 
noted at entrance, and the veteran was admitted for service.  
Accordingly, the presumption of soundness applies in this 
case.  There is no evidence in this case that hypertension 
preexisted active service, and therefore not even the first 
part of the two-part test for rebutting the presumption can 
be met.  Where the presumption of sound condition at entrance 
to service cannot be rebutted, the assumption of the fact for 
which the presumption stands -- that is, that the veteran was 
in sound condition at entry to service as to the disability 
for which he seeks service connection -- must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1096.

In this regard, in order to establish service connection for 
hypertension on a direct basis, i.e., as directly incurred in 
service, there must be evidence of current hypertension and 
evidence that hypertension began in service or is the result 
of an in-service injury or disease.  The record reflects that 
the veteran currently has hypertension.  However, although 
his service medical records indicate that he had an elevated 
blood pressure reading while in service, no competent 
clinical evidence of record establishes that the veteran's 
current hypertension began in service, is the result of an 
in-service injury or disease, or is etiologically related to 
any incident of service.  Concerning this, the examiner from 
the February 2004 VA examination expressed the opinion that 
the veteran's hypertension did not begin and was not 
aggravated by his active service.  Thus, the Board finds that 
the preponderance of the evidence of record is against the 
claim for service connection on a direct basis for current 
hypertension.

With regard to service connection on a presumptive basis, the 
veteran's hypertension must have become manifest to a degree 
of 10 percent or more within one year from the date of 
termination of his period of service.  38 C.F.R. § 3.307, 
3.309(a).  In this case, there is no evidence that the 
veteran's hypertension manifested itself to a compensable 
degree within one year of his separation from service.  In 
fact, the record reflects that the first reported clinical 
diagnosis of hypertension was in March 2001, which was many 
years after service.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
hypertension.

In conclusion, although the veteran asserts that his current 
hypertension disability had its onset in service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative medical 
records and February 2004 medical opinion are of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the current 
hypertension is related to the veteran's active military 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.

2.  Service connection for a heart disability, to include an 
irregular heartbeat and coronary artery disease.

The veteran asserts that service connection is warranted for 
a heart disability.  With regard to service connection on a 
direct basis, the service medical records do not indicate 
that the veteran ever complained of or was treated for chest 
pain, an irregular heartbeat, or any heart disability.  
Further, the record does not establish that the veteran has a 
current irregular heartbeat.  In fact, in February 2004, a 
physician, after a review of the claims file and an 
examination of the veteran, concluded that the medical 
evidence did not show the presence of an irregular heartbeat 
and that his heartbeat was currently regular.  In terms of 
the etiology of the veteran's current coronary artery 
disease, the same examiner opined that it was related to the 
veteran's ongoing tobacco use and his hyperlipidemia and that 
it was not etiologically related to his military service.  
Thus, the Board finds that the evidence of record does not 
establish that the veteran is entitled to a grant of service 
connection on a direct basis for his current heart 
disability.

Concerning service connection on a presumptive basis, the 
veteran's heart disability must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's irregular heartbeat or 
coronary artery disease manifested itself to a compensable 
degree within one year of his separation from service.  In 
fact, the record reflects that the there has been no reported 
clinical diagnosis of an irregular heartbeat and that the 
veteran's coronary artery disease was first clinically 
diagnosed in April 2001, which was many years after service.  
Hence, the Board finds that the evidence of record does not 
establish that the veteran is entitled to service the 
connection on a presumptive basis for his current heart 
disability, to include an irregular heartbeat and coronary 
artery disease.

In conclusion, although the veteran asserts that his current 
heart disability had it's onset in service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative service 
medical records and February 2004 medical opinion are of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
current heart disability, to include an irregular heartbeat 
and coronary artery disease, is related to the veteran's 
active military service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a heart disability, to include an 
irregular heartbeat and coronary artery disease.

ORDER

1.  Entitlement to service connection for hypertension is 
denied.

2.  Entitlement to service connection for a heart disability, 
to include an irregular heartbeat and coronary artery disease 
is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


